DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 6/06/2022, has been entered and carefully considered.  Claims 1, 5, 7, 10, 14, 16, 18, 20, 25, 27 and 29 are amended, claims 6, 15, 21 and 28 have been canceled. Claims 1-5, 7-14, 16-20, 22-27 and 29-34 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, pages 10-15, filed on 6/06/2022, have been considered but they are not persuasive. 
	Applicant argues with respect to claims 1, 10, 18 and 25 that Li does not teach or suggest the amended features as following: (1) “transmitting, to a user equipment (UE), radio resource control signaling indicating a timer, associated with an adjustment of symbols within a self-contained wireless communication structure”, and “wherein the indicator of the adjusting applies to a quantity of slots, including the first slot, within the active duration of the timer”; (2) Li does not teach or suggest “adjusting, based on the scheduling of the low-latency packet, a plurality of downlink symbols of the first slot to at least one symbol comprising a switching gap and at least one uplink symbol for transmitting ACK/NACK information associated with the low-latency packet”, and “receiving, from the UE, an acknowledgement message comprising the ACK/NACK information associated with the low-latency packet on the at least one uplink symbol of the first slot that is subsequent to the switching gap”; (3) with respect to the claims 31-34, Li does not disclose “wherein transmitting the low-latency packet comprises: transmitting the indicator of the adjusting via the low-latency packet”. The examiner respectfully disagrees.
Regarding the first argument, the examiner interprets “timer” as “time interval or time period” based on the specification [0116, 0122]. MPEP § 2111. 
 Li [0058-0062, 0105, 0148-0150, 0163, 0172-0173, 0217] the base station notifies the UE of adjusted frame structure including indication indicating the adjusted frame structure through higher-layer signaling (e.g., RRC signaling or dynamic signaling). The indication information indicating the time interval set by the timer associated with the uplink and downlink configuration in the frame structure including a subframe or a slot or a mini-slot (i.e., time interval) and OFDM symbols is dynamically changed as shown in Fig. 2B, where the length of the slot is 7 OFDM symbols including uplink and downlink symbols (i.e., self-contained wireless communication structure).
Regarding the second argument, the arguments have been fully considered but are moot in view of a new ground of rejection based on Lee et al., US 20190098622.
Regarding the third argument, Li [0140-0141, 0173] Fig.2B shows the slot having 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute (i.e., downlink control information, or DCI) of the subsequent 3 mini-slots. For example, bitmap is used for indicating the uplink and downlink attribute of the slot is change. For example, 011 indicates the adjusted slot structure as the first mini-slot is changed to be downlink and the last two mini-slots are changed to be uplink. [0177, 0187] the base station sends the downlink data packet such as a URLLC packet on the downlink, and the UE sends the uplink data packet such as URLLC packet on the uplink are based on the DCI on the first OFDM symbol of the slot. That is, the transmitting the indicator of the adjusting via the low-latency packet of the slot.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-5, 7-14, 16-20, 22-27 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 10, 18 and 25, each recites “radio resource control signaling indicating a timer”. 
The specification including drawings, does not describe the radio resource control signaling indicating a timer. Specification [0116] recites “the adjusting or change of the wireless communication or subframe structure can apply to (1) the current subframe (e.g., in which the indicator is communicated) only; (2) all subsequent subframes; or (3) a few subsequent subframe before expiry of a time period or a timer expires. Radio resource control (RRC) signaling may be employed to inform one or more UEs of a selected one of such options of how subframe(s) are changed. In aspects using a “timer,” the timer may be based on a configurable parameter that may be dynamically or semi-statically determined and/or communicated by a base station, such as a gNB”. [0122] “the method 1000 further comprises indicating the time period to one or more user equipment using dynamic signaling or semi-static signaling”.
That is, the RRC signaling is used to inform one or more UEs of a selected one of such options of how subframe(s) are changed including a few subsequent subframe before expiry of a “time period or a timer expires”, rather than indicating a “timer”. Further, the timer is based on configurable parameter that may be dynamically or semi-statically determined (i.e., dynamic signaling or semi-static signaling) communicated by a base station.
Claims 2-5, 7-9, 11-14, 16-17, 19-20, 22-24, 26-27 and 29-34 are also rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5, 7-8, 10-14, 16-20, 22-23, 25-27 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0052811) hereinafter Li, in view of Lee et al., (US 20190098622) hereinafter Lee622.

Regarding Claim 1, Li teaches A method of wireless communication by a network node ([Abstract] a method of a base station (i.e., network node) includes adjusting and determining a frame structure of each time unit within a preset duration; notifying a user equipment (UE) of the adjusted frame structure; and performing data transmission according to the adjusted frame structure), comprising: 
transmitting, to a user equipment (UE), radio resource control signaling indicating a timer (interpreted as time interval set by the timer), associated with an adjustment of symbols within a self-contained wireless communication structure ([Para. 0058-0062, 0105, 0148-0150, 0163, 0172-0173, 0217] the base station notifies the UE of adjusted frame structure including indication indicating the adjusted frame structure through higher-layer signaling (e.g., RRC signaling or dynamic signaling). The indication information indicating the time interval set by the timer associated with the uplink and downlink configuration in the frame structure including a subframe or a slot or a mini-slot (i.e., time interval) and OFDM symbols is dynamically changed as shown in Fig. 2B, where the length of the slot is 7 OFDM symbols including uplink and downlink symbols (i.e., self-contained wireless communication structure);
scheduling a low-latency packet for transmission to the UE in symbols of a first slot of the self- contained wireless communication structure, the first slot comprising a plurality of downlink and uplink symbols; (interpreted as a mixed slot, slot or mini-slot structure, e.g., flexible slot or special subframe slot that includes multiple symbols scheduled for downlink and uplink transmission) ([Para. 0079, 0082] describes Uplink and downlink attribute of a mixed slot is indicated through downlink control information born in a common search space of a downlink control channel (i.e., scheduling downlink data transmission to a UE in a mixed slot). [Para. 0173, 0177] Fig. 2B shows an example of a mixed slot, which includes the length of 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduling information) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet. For example, the base station suddenly has a downlink data packet, such as a URLLC packet, having a high priority level to be sent, and then the base station sends, in the common DCI signaling for changing uplink and downlink configuration in a slot of a frame structure to change uplink to be downlink, and then the base station sends downlink scheduling information to schedule the URLLC data packet to be sent to UE);
wherein adjusting the plurality of downlink symbols is based at least in part on the plurality of downlink symbols being included within an active duration of the timer ([Para. 0065, 0173, 0217] Fig. 2B describes adjusting the plurality of downlink symbols in the first mini-slot of the slot (downlink data) is received within the time interval set by the timer);
and wherein the plurality of downlink symbol is separate from a scheduled portion of the first slot for transmitting the low-latency packet ([Para. 0173] Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduled portion) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink (i.e., two symbols), and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet. [0177, 0187]. That is the plurality of downlink symbol is separate from a scheduled portion of the first slot for receiving the low-latency packet);
transmitting the low-latency packet and an indicator of the adjusting to a UE ([Para. 0228-0231, 0236-0238] describes the base station sends notification or control signaling (i.e., indicator) of the uplink-downlink adjustment to the UE, then downlink data (i.e., URLLC downlink data packet) is sent according to the uplink downlink positions. Fig. 7-1, base station includes a control unit 71 is configured to adjust a frame structure of each time unit within a preset duration (a slot or mini-slots), and sends notification of the adjusted frame structure to a UE; and perform data transmission according to the adjusted frame structure); wherein the indicator of the adjusting applies to a quantity of slots, including the first slot, within the active duration of the timer ([Para. 0060-0064, 0087, 0105, 0217] the higher-layer signaling indicating the adjusting frame structure includes a first number of slots including slot n within the time interval set by the timer for transmitting the ACK.NACK according to the indication information), and receiving, from the UE, an acknowledgement message comprising the ACK/NACK information associated with the low-latency packet on the at least one uplink symbol of the first slot  ([Para. 0204, 0206-0208] describe the feedback resource of the uplink ACK/NACK corresponding to the downlink data is configured at the first or the last OFDM symbol of each slot. That is, the base station receives the uplink ACK/NACK corresponding to the downlink data on the adjusted at least one symbol of the slot. When transmission of uplink and downlink data packets is dynamically changed in a slot, a feedback resource of the ACK/NACK corresponding to the downlink data is also changed in the same slot. For example, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the same slot. That is the base station receives ACK/NACK feedback associated with the downlink URLLC packet on the dynamically changed slot, which includes OFDM symbols for the downlink data and the uplink ACK/NACK in the same slot). 
Li does not disclose adjusting, based on the scheduling of the low-latency packet, a plurality of downlink symbols of the first slot to at least one symbol comprising a switching gap and at least one uplink symbol for transmitting ACK/NACK information associated with the low-latency packet, the at least one uplink symbol of the first slot that is subsequent to the switching gap.
Lee622 teaches adjusting, based on the scheduling of the low-latency packet, a plurality of downlink symbols of the first slot to at least one symbol comprising a switching gap and at least one uplink symbol for transmitting ACK/NACK information associated with the low-latency packet, ([Para. 0094, 0124] the sPUCCH may be configured one or more sTTI resources, i.e., slot or timeslot with a plurality of symbols [0060], for ultra-reliable Low latency traffic. [Para. 0070-0072, 0099, 0112, 0122, 0124] Figs. 4 and 5 shows a sTTI resource (special subframe) configuration with DwPTS symbols 414, GP symbols 416 (gap symbols), and UpPTS symbols 418, where the downlink symbols may be adjusted for at least one gap symbol and at least one uplink symbols. The gap between a DL and an UL may be used for switching as a switching gap or sTTI gap. The uplink symbols may be used for HARQ-ACK transmission for one or more downlink sPDSCH associated with the low latency traffic); and at least one uplink symbol of the first slot that is subsequent to the switching gap. ([Para. 0099] Fig. 5(b) shows the gap between DwPTS or UpPTS symbols as DL-UL switching gap, where the UL symbols is subsequent to the switching gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for dynamic change of uplink and downlink transmission from Li and the teaching of sTTI from Lee622 to improve uplink performance and to reduce latency transmission.

Regarding Claim 2, the combination of Li and Lee622. Specifically, Li teaches wherein the low-latency packet comprises an ultra- reliable and low-latency communications (URLLC) packet ([Para. 0177, 0187] the URLLC data packet).

Regarding Claim 3, the combination of Li and Lee622. Specifically, Li teaches scheduling the low-latency packet comprises scheduling the low-latency packet based on a mini-slot structure ([Para. 0172, 0238-0239] The granularity of dynamical change of slot allocation of uplink and downlink includes the granularity of a mini-slot or the n OFDM symbols within the mini-slot. The scheduling information is configured to notify a UE of the adjusted frame structure for URLLC data transmission according to the adjusted frame structure including mini-slot); and transmitting the indicator comprises transmitting the indicator based on the mini- slot structure ([Para. 0173] the bitmap is used for indicating to the UE that The scheduling information is configured to notify a UE that the adjusted frame structure is based on the mini-slot structure).

Regarding Claim 4, the combination of Li and Lee622. Specifically, Li teaches wherein the indicator is aligned with a boundary of the mini-slot structure ([Para. 0173] Fig. 2B, the Mini-slot includes 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute (the bitmap) is used for indicating to the UE that the 3 mini-slot structure is aligned with the first mini-slot to be downlink, and the remaining two mini-slots are to be uplink).

Regarding Claim 5, the combination of Li and Lee622. Specifically, Li teaches wherein: the first slot of the self-contained wireless communication structure is a downlink- centric slot, (interpreted as a downlink slot that is configured for downlink only) ([Para. 0065] Fig. 2B shows the second number of mini-slot (first slot) of the mixed slot (self-contained structure) are configured for downlink only slot. (i.e., downlink-centric)); and the at least one uplink symbol is subsequent to the scheduled portion for transmitting the low-latency packet ([Para. 0172-0173] Fig. 2B shows the slot is 7 OFDM symbols. Where the first OFDM symbol of the slot 0, DCI information, e.g., bitmap is used for scheduling the first mini-slot to be downlink symbols, and the remaining two mini-slots are indicated to be uplink symbols subsequent to the scheduled downlink symbols for transmitting the URLLC packet [0177, 0187]. That is the at least one uplink symbol is subsequent to the scheduled portion for transmitting the low-latency packet).

Regarding Claim 7, the combination of Li and Lee622. Specifically, Li teaches wherein: a second slot of the self-contained wireless communication structure is an uplink- centric slot, wherein the second slot is included in the quantity of slots
 (interpreted as an uplink slot that subframe is configured for uplink only) ([Para. 0064] Fig. 2B shows the first mini-slot (second slot) of the mixed slot (self-contained structure) is configured for uplink only slot (i.e., uplink-centric). The first mini-slot is included in the 7 mini-slots); the adjusting further comprises adjusting at least one uplink symbol to a downlink symbol in the second slot of the self-contained wireless communication structure ([Para. 0088, 0172-0173] a mini-slot in the mixed slot m for uplink data transmission is dynamically adjusted to be the mini-slot in the mixed slot m for downlink data transmission as shown in Fig. 2B. For example, a mixed slot includes 7OFDM symbols, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slots (contains 2 OFDM symbols) is indicated to be changed to downlink), 
and the adjusted at least one uplink symbol is within a scheduled portion of the second slot for transmitting the another low-latency packet. ([Para. 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is within a scheduled mixed slot of 7 OFDM symbols).
Regarding Claim 8, the combination of Li and Lee622. Specifically, Li teaches wherein the another low-latency packet is transmitted on the adjusted at least one symbol of the second slot ([Para. 0044, 0087, 0172-0173] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service).

Regarding Claim 10, Li teaches A method of wireless communication by a user equipment (UE) ([Abstract] a method of a user equipment (UE) of the adjusted frame structure; and performing data transmission according to the adjusted frame structure), comprising: receiving radio resource control signaling indicating a timer associated with an adjustment of symbols within a self-contained wireless communication structure ([Para. 0058-0062, 0105, 0148-0150, 0172-0173] the UE receives a notification of adjusted frame structure including an indication indicating the adjusted frame structure through higher-layer signaling (RRC signaling or dynamic signaling) and notifies the UE of the uplink and downlink configuration. The indication information indicating the time interval set by the timer associated with the uplink and downlink configuration in the frame structure including a subframe or a slot or a mini-slot (i.e., time interval) and OFDM symbols is dynamically changed as shown in Fig. 2B, where the length of the slot is 7 OFDM symbols including uplink and downlink symbols (i.e., self-contained wireless communication structure);
determining that the UE is scheduled for reception of a low-latency packet in symbols of a first slot of a self-contained wireless communication structure, the first slot comprising a plurality of downlink and uplink symbols (interpreted as a mixed slot or mini-slot structure, e.g., flexible slot or special subframe slot e.g., flexible slot or special subframe slot e.g., flexible slot or special subframe slot that includes multiple symbols scheduled for downlink and uplink transmission) ([Para. 0116-0117] after the UE received an adjusted frame structure sent by a base station, the UE determines a change of uplink and downlink configuration information in a time unit corresponding to the uplink and downlink configuration information for scheduled data packet. [Para. 0079, 0082] describes the structure of the mixed slot as shown in Fig. 2B including both uplink and downlink symbols. Uplink and downlink attribute of a mixed slot is indicated through downlink control information born in a common search space of a downlink control channel (i.e., scheduling downlink data transmission to a UE in a mixed slot). [Para. 0173, 0177] Fig. 2B shows an example of a mixed slot, which includes the length of 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduling information) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet);
receiving an indicator of an adjustment for a plurality of downlink symbols of the first slot based at least in part on the scheduling of the low-latency packet ([Para. 0177] UE receives a DCI in the UE-specific search space indicating the slot 5 is changed to be downlink based on the downlink scheduling information to schedule the URLLC data packet to be sent in the slot 5);
wherein the plurality of downlink symbols is adjusted based at least in part on the plurality of downlink symbols being included within an active duration of the timer ([Para. 0065, 0173, 0217] Fig. 2B describes adjusting the plurality of downlink symbols in the first mini-slot of the slot (downlink data) is received within the time interval set by the timer);
wherein the plurality of downlink symbols is separate from a scheduled portion of the first slot for receiving the low-latency packet ([Para. 0173] Fig. 2B shows the length of the slot is 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel (i.e., scheduled portion) includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, the bitmap is used for indicating to the user equipment that the adjusted frame structure is 011, and then the first mini-slot is indicated to be downlink, and the remaining two mini-slots are indicated to be uplink. Where the first OFDM symbol of the slot 0, DCI information is born in the UE search space for scheduling downlink URLLC data packet. [0177, 0187]. That is the at least one symbol is separate from a scheduled portion of the first slot for receiving the low-latency packet);
receiving the low-latency packet in the scheduled portion of the first slot [Para. 0173, 0177] describes a slot or mini-slot is configured as shown in Fig. 2-2, that certain OFDM symbol is used for downlink and uplink. The bitmap is used for indicating to the UE that the frame structure is adjusted. For example, the UE receives downlink scheduling information to schedule the URLLC data packet to be sent in the slot 5 from the base station and receives the URLLC data packet in the slot 5); and transmitting an acknowledgement message comprising the ACK/NACK information associated with the low-latency packet on the at least one uplink symbol of the first slot ([Para. 0204, 0206-0208] describe the feedback resource of the uplink ACK/NACK corresponding to the downlink data is configured at the first or the last OFDM symbol of each slot. That is, UE transmits the uplink ACK/NACK corresponding to the downlink data on the adjusted at least one symbol of the slot. When transmission of uplink and downlink data packets is dynamically changed in a slot, a feedback resource of the ACK/NACK corresponding to the downlink data is also changed in the same slot. For example, the base station originally and continuously schedules m data packets in a scheduling unit of k (k may be 1, 2 or 4) OFDM symbols, and the ACK/NACK feedback of the m data packets are all performed in the same slot. That is the UE transmits ACK/NACK feedback associated with the downlink URLLC packet on the dynamically changed slot, which includes OFDM symbols for the downlink data and the uplink ACK/NACK in the same slot), wherein the UE is configured to apply the adjustment for a quantity of slots, including the first slot, within the active duration of the timer ([Para. 0060-0064, 0087, 0105, 0217] the higher-layer signaling indicating the adjusting frame structure includes a first number of slots including slot n within the time interval set by the timer for transmitting the ACK.NACK according to the indication information).
Li does not disclose wherein the adjustment comprises changing a plurality of downlink symbols of the first slot to at least one symbol comprising a switching gap and at least one uplink symbol for transmitting ACK/NACK information associated with the low-latency packet, and the at least one uplink symbol of the first slot that is subsequent to the switching gap.
Lee622 teaches wherein the adjustment comprises changing a plurality of downlink symbols of the first slot to at least one symbol comprising a switching gap and at least one uplink symbol for transmitting ACK/NACK information associated with the low-latency packet ([Para. 0094, 0124] the sPUCCH may be configured one or more sTTI resources, i.e., slot or timeslot with a plurality of symbols [0060], for ultra-reliable Low latency traffic. [Para. 0070-0072, 0099, 0112, 0122, 0124] Figs. 4 and 5 shows a sTTI resource (special subframe) configuration with DwPTS symbols 414 , GP symbols 416 (gap symbols), and UpPTS symbols 418, where the downlink symbols may be changing to at least one gap symbol and at least one uplink symbols. The gap between a DL and an UL may be used for switching as a switching gap or sTTI gap. The uplink symbols may be used for HARQ-ACK transmission for one or more downlink sPDSCH associated with the low latency traffic); and the at least one uplink symbol of the first slot that is subsequent to the switching gap. ([Para. 0099] Fig. 5(b) shows the gap between DwPTS or UpPTS symbols as DL-UL switching gap, where the UL symbols is subsequent to the switching gap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for dynamic change of uplink and downlink transmission from Li and the teaching of sTTI from Lee622 to improve uplink performance and to reduce latency transmission.

Regarding Claim 11, the combination of Li and Lee622. Specifically, Li teaches wherein the low-latency packet comprises an ultra- reliable and low-latency communications (URLLC) packet ([Para. 0177, 0187] the URLLC data packet).

Regarding Claim 12, the combination of Li and Lee622. Specifically, Li teaches wherein: the UE is scheduled for reception of the low-latency packet based on a mini-slot structure ([Para. 0044, 0064-0065, 0087-0091, 0102, 0172-0173] describes method for scheduling higher priority data packet reception of a UE, such as a downlink high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service. The high priority data packet is based on mini-slot structure as shown in Fig. 2B. The granularity of dynamical change of slot allocation of uplink and downlink includes the granularity of a mini-slot. The scheduling information is configured to notify a UE of the adjusted frame structure for URLLC data transmission according to the adjusted frame structure including mini-slot); and receiving the indicator comprises receiving the indicator in or corresponding to the mini-slot structure ([Para. 0087-0089, 0173] UE receiving the bitmap which is used for indicating to the UE that the scheduling information is configured to notify a UE that the adjusted frame structure is based on the mini-slot structure).

Regarding Claim 13, the combination of Li and Lee622. Specifically, Li teaches wherein the indicator is aligned with a boundary of the mini-slot structure ([Para. 0173] Fig. 2B, the Mini-slot includes 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute (the bitmap) is used for indicating to the UE that the 3 mini-slot structure is aligned with the first mini-slot to be downlink, and the remaining two mini-slots are to be uplink).
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding Claim 17, the combination of Li and Lee622. Specifically, Li teaches wherein the another low-latency packet is received on the adjusted at least one symbol of the second slot ([Para. 0044, 0087, 0091, 0172-0173, 0177] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high priority data packet such as high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service is received on the adjusted OFDM symbols of the slot 5).

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Li in view of Lee622. Specifically, Li teaches an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and wherein the processor is configured to ([Para. 0283-0284] A base station provided in the present disclosure includes a storage medium and a processor. The storage medium includes a group of instructions that, when executed, cause at least one processor to perform the included operations described below).
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding Claim 23, the combination of Li and Lee622. Specifically, Li teaches wherein the processor is configured to transmit the low-latency packet on the adjusted one of more symbols ([Para. 0044, 0087, 0102, 0172-0173, 0202] as shown in Fig. 2B. a mixed slot includes 7 OFDM symbols, the first mini-slots (contains 2 OFDM symbols) changed to downlink is for downlink data transmission. A data packet of a downlink data transmission includes a high-reliability ultra-low-latency communication ultra reliable and low latency communications (URLLC) service).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 10 as being unpatentable over Li in view of Lee622. Specifically, Li teaches An apparatus for wireless communication, comprising: a processor; and a memory in electronic communication with the processor; wherein the processor is configured to ([Para. 0288-0289] A UE provided in the present disclosure includes a storage medium and a processor. The storage medium includes a group of computer-executable instructions that, when executed, cause at least one processor to perform the included operations described).
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding Claim 31, the combination of Li and Lee622. Specifically, Li teaches wherein transmitting the low-latency packet comprises: transmitting the indicator of the adjusting via the low-latency packet ([Para. 0140-0141, 0173] Fig.2B shows the slot having 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example, bitmap is used for indicating the uplink and downlink attribute of the slot is change. For example, 011 indicates the adjusted slot structure as the first mini-slot is changed to be downlink and the last two mini-slots are changed to be uplink. [Para. 0177, 0187] the base station sends the downlink data packet such as a URLLC packet on the downlink, and the UE sends the uplink data packet such as URLLC packet on the uplink are based on the DCI on the first OFDM symbol of the slot. That is, the base station transmitting the indicator of the adjusting via the low-latency packet).
Regarding Claim 32, the combination of Li and Lee622. Specifically, Li teaches wherein receiving the low-latency packet comprises: receiving the indicator that the at least one symbol of the first slot is adjusted via the low-latency packet. ([Para. 0140-0141, 0173] Fig.2B shows the slot having 7 OFDM symbols, and the first OFDM symbol is fixedly used for the downlink control channel and includes the uplink and downlink attribute of the subsequent 3 mini-slots. For example bitmap is used for indicating the uplink and downlink attribute of the slot is change. For example, 011 indicates the adjusted slot structure as the first mini-slot is changed to be downlink and the last two mini-slots are changed to be uplink. [Para. 0177, 0187] the base station send the downlink data packet such as a URLLC packet on the downlink, and the UE sends the uplink data packet such as URLLC packet on the uplink are based on the DCI on the first OFDM symbol of the slot. That is, the UE receiving the indicator of the adjusting via the low-latency packet).
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 31.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 32.

5.	Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee622 as applied to claims 1 and 18 respectively above, and further in view of Lee et al. (US 2015/0133137) hereinafter Lee137.

Regarding Claim 9, Li teaches adjusting of the self-contained wireless communication structure to a neighboring network node (i.e., base station) ([Para. 0051-0055, 0131-0133, 0170] the uplink and downlink configuration is adjusted and determined by negotiation between adjacent cells (neighboring base station), When the two adjacent cells belong to different base stations (i.e., neighboring base station), the two base stations may exchange information via an air interface to indicate the negotiated uplink and downlink attribute of the time domain position of a subframe or a slot or a mini-slot to be dynamical changed. The base station dynamically adjusts or configures the remaining time domain resources according to the uplink and downlink service requirements).
Li does not disclose transmitting an indication of the adjusting of the self-contained wireless communication structure to a neighboring base station using an X2 interface communication or an Ethernet backhaul communication.
Lee137 teaches transmitting an indication of the adjusting of the self-contained wireless communication structure to a neighboring base station using an X2 interface communication or an Ethernet backhaul communication ([Para. 0095-0097, 0109] the changes of use of a radio resource (e.g., a UL resource or a DL resource) for the purpose of DL or UL communication can be transmitted to the the neighbor cell. For example, in a TDD system neighbor cells receiving information on subframes changed from a specific cell. The TDD radio frame configuration includes UL/DL subframe configuration shown in Table 2 [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for dynamic change of uplink and downlink transmission from Li and Lee622, and the teaching for transmitting the subframe changes to the neighboring base station via X2 interface from Lee137 to improve spectrum efficiency in a manner of sharing information.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20170019886, Patel et al., disclose low latency device to device communication.
US 20170135116, Kuchibhotla et al., disclose Method And Apparatus For Low Latency Transmissions.
US 20180083758, Islam et al., disclose flexible slot architecture for low latency communication.
                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413